Citation Nr: 1604344	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  06-37 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Carol Field, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the February 2006 rating decision, the RO, in part, declined to reopen a previously denied claim for entitlement to service connection for depression.  The April 2006 rating decision denied his claim for PTSD.

This case was previously before the Board in March 2010 and remanded for additional development.  As the records requested were obtained, the Board finds there has been substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that the Veteran originally filed a claims for entitlement to service connection for PTSD and depression.  In Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression will be addressed in this decision.  The issues of entitlement to service connection for a left knee disorder and a low back disability, and whether the Veteran's annual countable income was properly calculated for the period of September 1, 2001 to March 1, 2002 for purposes of determining his entitlement to nonservice-connected pension benefits will be addressed in a separate decision.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2002 rating decision denied the appellant's claim of entitlement to service connection for depression; the Veteran did not appeal the decision and it became final.

2.  Evidence submitted subsequent to the February 2002 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Giving the Veteran the benefit of the doubt, his PTSD was caused by an in-service event and is related to active service.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final as to the claim of service connection for depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claim for entitlement to service connection for PTSD has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  New and Material Evidence

The Veteran asserts that his claim for entitlement to service connection for depression should be reopened.  For the reasons that follow, the Board finds that reopening is warranted.

In a February 2002 rating decision, the RO granted entitlement to service connection for depression.  The RO found the Veteran's depression neither occurred in nor was caused by service.  The RO noted that the service medical records were completely negative for diagnosis or treatment in service for a nervous condition.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the June 2015 Board hearing, the Veteran testified that he received counseling in the 1970s at a clinic because he recognized that he was having significant issues.  He stated that he did not know about depression and did not know about what was happening to him.

The Veteran also testified that he experienced sexual trauma in service.  See Hearing Testimony at 24-26.  As a lay person, the Veteran is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's testimony credible.  As the Veteran's testimony indicates he may have had symptoms of depression in service, and relates to a nexus between depression and service, it is new and material.  The testimony relates to an unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

In a November 2010 private opinion, L.R.B., Ph.D., stated that the Veteran had been treated at his offices, on and off, for the past 5 years for "treatment of major depression and PTSD related to his military experiences."  Dr. L.B. stated "In reevaluating [the Veteran's] past history of abuse, his traumatic experiences in the military, his ineffective functioning upon discharge, his inability to be employed, it is my impression that [the Veteran] continues to be affected by his PTSD and Major Depression."  As the November 2010 private opinion indicates the Veteran's depression is related to service, it relates to a missing element of the claim for service connection, namely that there is a nexus between depression and service.

As the Veteran's testimony and the November 2010 opinion are new and material evidence, the Board finds that the claim for entitlement to service connection for depression should be reopened.

III.  Service Connection

The Veteran has asserted that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and depression.  For the reasons that follow, the Board finds that service connection for PTSD is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered. 

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(3)  which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

The Veteran has reported several stressors.  In a July 2006 private psychological report, L.R.B., Ph.D., the Veteran reported that in one case, during training, he was hit on the head by a tree branch while walking in the woods.  He stated he flashed back to earlier abuse when he was frequently hit in the head, and turned around and grabbed his gun which had fallen, and accidentally hit the person closest to him.  He stated that the person he hit was the officer who was training him.  He was distraught, severely depressed and could not return to training.  

In a November 2010 private opinion, L.R.B., Ph.D., stated "I believe he has a total and permanent condition of PTSD and Major Depression related to at least 50% due to military trauma."  

One of the Veteran's claimed stressors is related to an in-service sexual assault.  At the Board hearing, the Veteran testified that a woman he met at a NCO club came to his barracks and raped him.  He stated that he pushed her away and told her no multiple times.  See Transcript at 24.  The Veteran stated that he told the sergeant major about the incident, and was referred to his chaplain.  The Veteran stated that he talked to his chaplain.  The Veteran noted that he had spent five years prior to service in a seminary preparing to become a priest.  The Veteran stated he did not speak to anyone else about what happened until 2013.  See Transcript at 33.  The Veteran is capable of reporting incidents capable of lay observation, and the Board finds his testimony regarding the in-service sexual assault to be credible.

In an August 2015 private opinion, J.L.H., Psy.D., stated "As the index trauma identified during residential PTSD treatment was sexual assault that he experienced only days following the unfortunate events of his OCS training, and he had positive results from PE focusing on the assault, his PTSD is most likely the result of his military sexual trauma."   As Dr. J.L.H. provided a rationale for the opinion, the Board finds the opinion to be probative.

As the Board finds the Veteran's report of military sexual trauma to be credible and the Veteran is competent to report the stressor, the stressor has been verified.  The Veteran has been diagnosed with PTSD based on the stressor.  There are no other opinions of record addressing PTSD as a result of his claimed military sexual trauma.  Giving the Veteran the benefit of the doubt, the Board finds that service connection for PTSD based on military sexual trauma is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board finds that the Veteran's claim for entitlement to an acquired psychiatric disorder, to include depression, must be remanded for a VA examination.  There are several private treatment records indicating the Veteran has depression that is related to his service, but do not include a rationale.  As noted above, in a November 2010 opinion, Dr. L.R.B. stated that the Veteran had been treated for "major depression and PTSD related to his military experiences."  In the November 2010 private opinion, L.R.B., Ph.D., stated "I believe he has a total and permanent condition of PTSD and Major Depression related to at least 50% due to military trauma."  However, Dr. L.R.B. did not provide a rationale as to why the Veteran's depression was related to service.  Additionally, as the Veteran is now service-connected for PTSD, the opinion should address whether the Veteran's depression was caused or aggravated by his PTSD.

Finally, the VA treatment records in the file only date to November 2015.  As the Veteran's VA treatment records may be relevant to the claim, the Board requests the appellant's complete VA treatment records from November 2015 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from November 2015 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for a VA examination to address the following:

(a)  Identify all acquired psychiatric disorders, to include depression.

(b)  Address whether it is at least as likely as not (at least as 50 percent probability) that the Veteran has an acquired psychiatric disorder, to include depression, that is related to service.

(c)  Address whether it is at least as likely as not (at least as 50 percent probability) that the Veteran has an acquired psychiatric disorder, to include depression, that is caused or aggravated by PTSD.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder, to include depression.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


